internal_revenue_service department of the treasury index number washington dc - person to contact telephone number refer reply to cc intl br 4-plr-119978-98 date feb i999 taxpayer u sec_1 u sec_2 f1 f2 f3 f4 fs f6 f7 we - om plr-119978-98 f8 state a state b country c country d country e country f country g product aa business bb business cc date h date date j date k date l dear t i this responds to your letter dated date requesting a ruling as to the federal_income_tax consequences of transactions under sec_367 of the interna revenue code and temporary treasury regulation treas reg sec_1_367_a_-3t the information submitted for consideration is summarized below 199921ic5 plr-119978-98 - the ruling contained in this letter is predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process taxpayer is a domestic_corporation organized under the laws of state a taxpayer and its affiliates domestic and foreign are engaged in the development manufacture sale and service of product aa taxpayer owns all the stock of u sec_1 and u sec_2 domestic corporations organized under the laws of state b u sec_1 and u sec_2 are included in taxpayer's consolidated federal tax_return u sec_1 owns all the stock of f1 a corporation organized under the laws of country c and all the stock of f2 a corporation organized under the laws of country d f2 owns all of the stock of f3 a corporation organized under the laws of country d f3 owns all of the stock of f4 another corporation organized under the laws of country d taxpayer owned all the stock of f5 a country e corporation on date h taxpayer transferred all except for a nominal interest of f5's common_stock to u sec_1 on date j taxpayer also transferred all of f5's preferred_stock to u sec_1 on date u sec_1 transferred the f5 common_stock to f6 a country e corporation wholly owned by u sec_1 and entered into a 10-year gain_recognition_agreement with respect to that transfer under notice_87_85 and sec_1_367_a_-3t g on date j u sec_1 transferred all of f5's preferred_stock to f7 a country f corporation wholly owned by u sec_1 f7 then immediately transferred the f5 stock to f8 a country g corporation owned entirely by f7 except for a nominal interest held by u sec_1 u sec_1 entered into a 10-year gain_recognition_agreement with respect to its transfer of f5 preferred_stock to f7 pursuant to notice_87_85 and sec_1_367_a_-3t g under the gain_recognition_agreement u sec_1 warranted with respect to f7's transfer of f5 preferred_stock to f8 that u sec_1 will be informed of any disposition of fs stock by f8 and will recognize the appropriate amount of gain realized on the initial transfer of f5 stock to f7 f5 had five business divisions and sold two divisions business bb and business cc to other affiliates within taxpayer's affiliated_group f5 sold all of the assets of business bb to f4 effective on date k for cash and notes f5 also sold all of the assets of business cc to u sec_2 and f1 effective on date l for cash and notes u sec_1's transfer of f5 common to f6 and f5 preferred_stock to f7 occurred prior to date the effective date of final regulations governing the transfer of foreign plr-119978-98 stock under sec_367 thus such transfers of foreign stock are subject_to the rules of sec_1_367_a_-3t and notice_87_85 see sec_1 -367 a -3 g under the final regulations of sec_1_367_a_-3 there is an election to apply provisions of fhe final regulations to transfers occurring before date if certain conditions are met the effect of the election would be to reduce the term of year gain recognition agreements entered into before the date effective date to a term of 5-years which in this case would cause u sec_1's gain recognition agreerments with respect to f5 stock to expire see sec_1_367_a_-3 the terms of the election also provide that the provisions of sec_1_367_a_-3t g will apply and for this purpose the term substantial portion under sec_1_367_a_-3t g iii will be interpreted to mean substantially_all as defined in sec_368 the election applies however only to the extent that a gain_recognition_agreement has not been triggered prior to date in this case f5's sale of business bb and business cc assets occurred before date and constituted potential triggering events under u sec_1's gain recognition agreements with respect to f5 stock if a gain_recognition_agreement under the temporary regulations is currently in effect with respect to the transfer of foreign stock sec_1_367_a_-3t g iii provides that a disposition by the transferred corporation f5 of all or a substantial portion of its assets outside the ordinary course of business will cause the u s transferor u sec_1 to recognize a proportionate amount of gain realized but not recognized on the initial transfer taxpayer is considering making an election under sec_1_367_a_-3 and requests a ruling that f5's disposition of business bb and business cc assets did not trigger the recognition of gain under the gain recognition agreements entered into with respect to f5 stock based solely on the information submitted and on the representations set forth herein it is held as follows no gain will be recognized under the date and date j gain recognition agreements entered with respect to the transfers of f5 stock to f6 and f7 if the business bb and business cc assets disposed by f5 do not constitute a substantial portion of the assets of f5 under sec_1_367_a_-3t g iii a disposition of a substantial portion of f5's assets for these purposes means a disposition by f5 of substantially_all within the meaning of sec_368 of its assets no opinion is expressed about the tax treatment of the proposed transactions under any other provisions of the code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling plr-119978-98 this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter and the substitute gain_recognition_agreement as described above should be attached to the federal_income_tax retum of the taxpayers involved for the taxable years in which any of the transactions that are the subject of this ruling are consummated sincerely charles p besecky seed chief branch office of associate chief_counsel international
